

January 29, 2013


CONSOL Energy Inc.
CNX Center
1000 Consol Energy Drive
Canonsburg, PA 15317-6506


phone:
724-485-4018
fax:
724-485-4849
e-mail:
brettharvey@consolenergy.com
web:
www.consolenergy.com



J. BRETT HARVEY
Chairman of the Board
Chief Executive Officer




VIA HAND DELIVERY


Dear Mr. Richey:


As discussed, in connection with your retirement from CONSOL Energy Inc. (the
“Company”), your employment with the Company will terminate effective as of
March 1, 2013. In recognition of your service to the Company, the Company is
offering you the following separation benefit:


•
Separation payment. The Company is offering to pay you $772,000.00, minus
applicable withholdings and deductions. This includes any amounts you would be
eligible to receive under the CONSOL Energy Inc. Severance Pay Plan for Salaried
Employees and/or under the Employment Letter. Your separation payment will be
paid on the first regularly scheduled Company payday after this agreement
becomes effective.

The above payment is expressly conditioned on your execution (without
revocation) of this letter agreement. You are not otherwise entitled to receive
this payment, unless you sign (and do not revoke) this agreement.
The Company advises you to consult with an attorney of your choice regarding
this agreement, which includes an offer of consideration in exchange for a
release of claims. You have 21 days from January 29, 2013 to review and consider
its terms. Even after signing this agreement, you have 7 days after signing it
to revoke it, if you change your mind.



Page 1 of 3

--------------------------------------------------------------------------------



Regardless of whether you sign this agreement, to the extent you have unused
vacation time for 2013 or accrued vacation time for 2014 as of your last day of
work, you will be paid for such amounts in a lump sum (minus applicable
withholdings and deductions) pursuant to the CONSOL Energy Inc. Vacation Policy.
If you are covered under group medical, dental, or vision healthcare plans
sponsored by the Company or its affiliates, you will receive information under
separate cover regarding any rights you may have to continue such coverage under
applicable law.
By signing and not revoking this agreement, you agree that the Offer Letter (the
“Offer Letter”) between you and the Company dated February 11, 2005, is
terminated and of no force and effect, and you release CONSOL Energy Inc., and
all of its affiliated companies (collectively, the "CONSOL Companies") and all
of their current and former directors, officers, agents, and employees, from any
and all claims you have or might have against them as the result of events that
occurred on or before the date this agreement is executed by you, except for the
rights described in the next paragraph. Your released claims include, without
limitation, all claims relating in any way to your employment with the CONSOL
Companies; the termination of your employment; and any cause of action or claim
you have or might have for an alleged violation of any express or implied
contract, or federal or state law, including (without limitation) the Employee
Retirement Income Security Act of 1974, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans
with Disabilities Act, the Family and Medical Leave Act, Sarbanes Oxley, the
WARN Act, the Pennsylvania Human Relations Act (“PHRA”), the Pennsylvania Wage
Payment and Collection Law, and any other state, federal or local law, rule or
regulation. Your released claims also include any claim you have or might have
for payment under the CONSOL Energy Inc. Severance Pay Plan for Salaried
Employees or the Offer Letter, other than the payment stated in this letter
agreement. If any administrative agency or court assumes jurisdiction over any
charge, complaint, proceeding or action involving claims released in this
agreement, you agree that you will not accept, recover, or receive any monetary
damages or other relief from or in connection with that charge, complaint, or
proceeding. You agree that if a court of competent jurisdiction determines that
you are to be awarded damages under the WARN Act or any other federal or state
law, those damages would be offset by an amount equal to payment under this
agreement minus $500.
You have certain rights that are not released by signing this agreement. The
foregoing release does not affect the following: any rights or claims that may
arise after the date this agreement is executed; your right to enforce the
Company's obligations under this agreement; any rights you may have to vested
Company pension or retirement benefits that you are entitled to on March 1,
2013; any rights you may otherwise have relative to nonqualified stock options,
restricted stock units, and performance share units; your rights under any
Indemnification Agreement with the Company or CNX Gas Corporation; your rights
under the Company’s agreement with Ayco; your right to file a charge or
complaint with any appropriate federal, state, or local agency, such as the
United States Equal Employment Opportunity Commission; your right to participate
in or cooperate with any such charge or complaint procedure; your right to
challenge the validity of this agreement as applied to claims under the ADEA;
and any right that cannot be waived as a matter of law. Any other claim you have
or might have is, however, released by this agreement.
If you have any questions regarding the scope of your release, including those
rights that are not released, the Company advises you to address that subject
with your own attorney before signing this agreement.



Page 2 of 3

--------------------------------------------------------------------------------



Further, you acknowledge that this is an amicable arrangement and will be
portrayed as such in all public statements, whether written or oral, by
executive management of the Company, and by you. As such, executive management
of the Company will not disparage you, and you will not disparage them or the
Company. Additionally, you will cooperate with the Company in any future matters
relating to your past employment. You agree to be reasonably available to the
CONSOL Companies for the purpose of responding to requests for information, to
provide information, documents, declarations or statements, to meet with
attorneys and other Company representatives, to prepare for and give testimony
by deposition or otherwise, and to cooperate in the investigation, defense or
prosecution of matters relating to any threatened, present, or future legal
actions, investigations or administrative proceedings involving the CONSOL
Companies. The Company will advance or reimburse your reasonable costs incurred
as a result of these obligations.
If all of the above terms are agreeable to you, please sign the enclosed copy of
this letter and return it to me for our files. Please direct any questions to
Steve Johnson at (724) 485-4163. We appreciate your service to the Company, and
wish you all the best in the future.
Sincerely,


/s/ J. Brett Harvey
J. Brett Harvey


I KNOWINGLY AND VOLUNTARILY AGREE TO THE ABOVE TERMS THIS 29th DAY OF January,
2013, INTENDING TO BE LEGALLY BOUND.


/s/ P. Jerome Richey    
P. Jerome Richey





Page 3 of 3